Charles Marks, J.
Motion by counsel for the defendant, John M. Earle, for permission to interview material witnesses in custody is hereby granted.
The District Attorney has raised no objection to the right to such interview but has made the request that before such interview is had by counsel for the defendant that the persons to be interviewed be brought into the courtroom and informed by the court that they need not consent to such an interview and that they need not answer any questions put to them by counsel for the defendant. In the opinion of this court, not only is such a request without merit, but, if carried out, would be fraught with much danger, in that it could deprive a defendant of his basic constitutional rights to freely and fully prepare his defense.
It is ordered that the District Attorney of the County of New York arrange with the Police Department of the City of New York for the production of John Posimato, Jose Lopez and one John Doe, “ a brother-in-law of Jose Lopez ” in the witness room, adjacent to Part I of the Court of General Sessions, situated on the 11th floor, at 100 Centre Street, New York City, in the custody of the police officers of the Police Department of the City of New York, on the 20th day of June, 1957, at 11 o’clock in the forenoon, and that upon completion of said interrogation by counsel for the defendant, John M. Earle, that said witnesses *158be forthwith returned to the place of detention from whence they were delivered, there to be held subject to the further order of the court. Said material witnesses to be interviewed shall have the privilege of counsel of their own choice being present at such interview.